Name: Council Directive 80/1267/EEC of 16 December 1980 amending Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type- approval of motor vehicles and their trailers
 Type: Directive
 Subject Matter: technology and technical regulations;  information technology and data processing;  organisation of transport;  European Union law;  land transport;  marketing
 Date Published: 1980-12-31

 Avis juridique important|31980L1267Council Directive 80/1267/EEC of 16 December 1980 amending Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type- approval of motor vehicles and their trailers Official Journal L 375 , 31/12/1980 P. 0034 - 0035 Finnish special edition: Chapter 13 Volume 11 P. 0048 Greek special edition: Chapter 13 Volume 10 P. 0105 Swedish special edition: Chapter 13 Volume 11 P. 0048 Spanish special edition: Chapter 13 Volume 11 P. 0121 Portuguese special edition Chapter 13 Volume 11 P. 0121 COUNCIL DIRECTIVE of 16 December 1980 amending Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (80/1267/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the provisions relating to the fuel consumption and engine power of motor vehicles differ in some Member States from those in others ; whereas it is therefore necessary that common provisions be henceforward adopted either in addition to or in place of the provisions currently in force in the Member States; Whereas checks on compliance with these requirements should be carried out under the EEC type-approval procedure for each type of vehicle as laid down in Council Directive 70/156/EEC of 6 February 1970 on the appoximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (3), as amended by Directive 78/547/EEC (4) ; whereas that Directive should accordingly be supplemented by inserting the provisions for that purpose in both Annex I (model information document) and Annex II (model EEC type-approval certificate), without prejudice to other amendments to the Directive, in particular those contained in the Commission proposal of 5 January 1977, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 70/156/EEC shall be amended as follows: 1. section 3.2.5 shall be replaced by the following text: "3.2.5. Maximum net power : ... kW at ... r/min (q')"; 2. section 3.2.6 shall be replaced by the following text: "3.2.6. Maximum net torque : ... Nm at ... r/min (q')"; 3. the following section shall be added: "3.5. Fuel consumption (q") 3.5.1. Urban cycle : ... l/100 km 3.5.2. Constant speed at 90 km/h : ... l/100 km 3.5.3. Constant speed at 120 km/h : ... l/100 km"; 4. the following notes shall be inserted between notes (q) and (r): "(q') Determined in accordance with the requirements of Directive 80/1267/EEC of 16 December 1980. (q") Determined in accordance with the requirements of Directive 80/1267/EEC of 16 December 1980". Article 2 Annex II to Directive 70/156/EEC shall be amended as follows: (1)OJ No C 118, 16.5.1977, p. 29. (2)OJ No C 114, 11.5.1977, p. 1. (3)OJ No L 42, 23.2.1970, p. 1. (4)OJ No L 168, 26.6.1978, p. 39. >PIC FILE= "T0014253"> Article 3 1. Member States shall bring into force the provisions necessary to comply with this Directive within 18 months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 4 This Directive is adressed to the Member States. Done at Brussels, 16 December 1980. For the Council The President Colette FLESCH